Name: Commission Regulation (EC) No 354/1999 of 17 February 1999 concerning applications for export licences for rice and broken rice with advance fixing of the refund
 Type: Regulation
 Subject Matter: plant product;  trade policy;  tariff policy
 Date Published: nan

 EN Official Journal of the European Communities18. 2. 1999 L 44/15 COMMISSION REGULATION (EC) No 354/1999 of 17 February 1999 concerning applications for export licences for rice and broken rice with advance fixing of the refund THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 3072/95 of 22 December 1995 on the common organisation of the market in rice (1), as last amended by Regulation (EC) No 2072/98 (2), Having regard to Commission Regulation (EC) No 1162/ 95 of 23 May 1995 laying down special detailed rules for the application of the system of import and export licences for cereals and rice (3), as last amended by Regu- lation (EC) No 444/98 (4), and in particular the second subparagraph of Article 7(4) thereof, Whereas Article 7(4) of Regulation (EC) No 1162/95 provides, where this paragraph is specifically referred to when an export refund is fixed, for an interval of three working days between the day of submission of applica- tions and the granting of export licences with advance fixing of the refund and provides that the Commission is to fix a uniform percentage reduction in the quantities if applications for export licences exceed the quantities which may be exported; whereas Commission Regulation (EC) No 333/1999 (5) fixes refunds under the procedure provided for in the abovementioned paragraph; Whereas the quantities applied for on 15 February 1999 are in excess of the available quantity of 2 000 tonnes; whereas a percentage reduction should therefore be fixed for export licence applications submitted on 15 February 1999; Whereas, in view of its purpose, this Regulation should take effect from the day of its publication in the Official Journal of the European Communities, HAS ADOPTED THIS REGULATION: Article 1 Applications for export licences for rice and broken rice with advance fixing of the refund submitted under Regu- lation (EC) No 333/1999 on 15 February 1999 shall give rise to the issue of licences for the quantities applied for to which a percentage reduction of 48,52 % for rice for destinations 02, 03 and 05 in the Annex to Regulation (EC) No 333/1999 has been applied. Article 2 Applications for export licences for rice and broken rice submitted from 16 February 1999 shall not give rise to the issue of export licences pursuant to Regulation (EC) No 333/1999. Article 3 This Regulation shall enter into force on 18 February 1999. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 February 1999. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 329, 30. 12. 1995, p. 18. (2) OJ L 265, 30. 9. 1998, p. 4. (3) OJ L 117, 24. 5. 1995, p. 2. (4) OJ L 56, 26. 2. 1998, p. 12. (5) OJ L 40, 13. 2. 1999, p. 30.